DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Election/Restrictions
	Applicant's election, without traverse, of Group I in the reply filed on May 25, 2022 is acknowledged. Group I, drawn to the compounds of formula (I), substituted steroids, embraced by claims 1-3, 5, 6, 9-11, 14, 19, 20, 28, 29, 33, 35 and 39 was elected by Applicant. Applicant has not pointed to any errors in the Examiner’s analysis of the different inventions.  The requirement is still deemed proper and is therefore made FINAL.
Applicant elected the following species:

    PNG
    media_image1.png
    195
    299
    media_image1.png
    Greyscale
and claims 1-3, 5, 10, 19 and 39 read on said species. 

Claims 1-3, 5, 6, 9-11, 14, 19, 20, 28, 29, 33, 35, 39, 42, 46, 56 and 63 are currently pending and claims 1-3, 5, 10, 19 and 39 are under examination. Claims 6, 9, 11, 14, 20, 28, 29, 33 and 35 are withdrawn based on the species election. Claims 42, 46, 56 and 63 are withdrawn based on the restriction requirement. 
Specification
The abstract of the disclosure is objected to because of the proper content of an abstract of the disclosure. In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral antidiabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
Correction is required. See MPEP § 608.01(b). 
	
	Formula (I) may be added to the end of the abstract to overcome the objection. 

	
Information Disclosure Statement
The Cushing’s Syndrome non-patent literature submitted on the IDS dated May 12, 2021 was not considered because the reference is not properly cited. 
Claim Objections
Claim 20 is provisionally objected to because of the following informalities: the abbreviation/acronym, “OMs” should be spelled-out followed by the abbreviation/acronym in parenthesis. Said term is not defined in the specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-3, 5, 10, 19 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the proviso which states, “at least one of X or LG is present, and if LG is present, R1 is OP,” is vague. LG is defined also as halogen in the specification, which is the same definition for X, see page 9, penultimate line. Therefore, said claims are indefinite. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-3, 5, 10, 19 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kojima et al. (US 4075334) in view of Jacobson et al. (Bioconjugate Chemistry, 2015, 26, pp. 1-18).
The present application claims the following species:

    PNG
    media_image1.png
    195
    299
    media_image1.png
    Greyscale
, wherein R1= OH, R2= absent, R3= CH218F, R4= absent, X=, A= double bond and B= single bond.
The ‘334 publication teaches adosterol or radioactive-iodo-adosterol, e.g. 19I-adosterol, as an imaging agent, see column 1, lines 20-35. This publication also states these radioactive compounds give an adrenal gland scan far superior to one obtained using radioiodinated-19-idodocholest-5-en-3b-ol, see column 2, lines 14-17. 

    PNG
    media_image2.png
    224
    435
    media_image2.png
    Greyscale

The only difference between the claimed compound and the ‘344 adosterol is 19I (radioactive I) versus 18F. 
Jacobson teaches that in “the field of radiochemistry, fluorine-18 also gained high interest due to its favorable nuclear and physical characteristics, including high positron decay ration (97%), relatively short half-life (109.7 min), and low positron energy (maximum 06.35 MeV). The positron energy results in a short diffusion range (<2.4 mm) that favorably increases the resolution limits of the PET images. Because of these nuclear properties and the ability to synthesize fluorine-18 in large quantities, there have been many radiosynthetic methods developed for incorporation of this radionuclide into biologically important and interesting molecules ranging from drug-like molecules to antibodies and oligonucleotides. Because of the short half-life, emphasis has been placed on developing radiosynthetic schemes that introduce the radionuclide in a late stage of the synthetic pathway,” see page 1, right-hand column first full paragraph. 
Thus, it would be obvious to one of ordinary skill in the art to replace the radioactive I as taught by the ‘334 publication because Jacobson teaches 18F has favorable nuclear and physical characteristics.
Therefore, said claims are rendered obvious over Kojima et al. in view of Jacobson et al. 
Claims 1-3, 5, 10, 19 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi et al. (Steroids, 1982, 39(5), pp. 585-593).
The present application claims the following species:

    PNG
    media_image3.png
    175
    288
    media_image3.png
    Greyscale
, wherein R1= OH, R2= absent, R3= CH2F, R4= absent, X=, A= double bond and B= single bond.
Kobayashi et al. teach the following species, wherein R1= OH, R2= absent, R3= CH2CH2F, R4= absent, X=, A= double bond, B= single bond:

    PNG
    media_image4.png
    325
    428
    media_image4.png
    Greyscale
 , see page 587, compound (VII). 
The only difference between the claimed compound and cited compound is a methylene group adjacent to the F group. These compounds are homologues and are considered equivalent. The MPEP 2144.09 states “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
 Thus, it would be obvious to one of ordinary skill in the art to replace ethylene with a methylene because these compounds are structurally similar and are considered equivalent. 
Therefore, said claims are rendered obvious over Kobayashi et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624